a

MAY-2e-enen BS: Basel 18-cv-03155-KPF Déétitierif64 Filed 05/26/26'"Page'1 of 5 MaaFFe"®

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

BRADY TUCKER, RYAN HILTON and Case No. 1:18-cv-03155-KPF
STANTON SMITH, Individually and On Behalf
of All Others Similarly Sitmated, DECLARATION OF PLAINTIFF RYAN
HELTON IN SUPPORT OF PLAINTIVES’
Plaintiffs, UNOPPOSED MOTION FOR PRELIMINARY
APPROVAL OF CLASS ACTION
v. SETTLEMENT

CTIASE BANE USA, N.A,,

Defendant.

 

 
6 OS: Bagel: 18-cv-03155-KPF Ddéhiment64 Filed 05/26/20?" Page 2 of 5

DECLARATION OF RYAN HILTON

1, Ryan Hilton, one of the named Plaintiffs in this class action, declare as follows:

1. {am a competent adult, over eighteen years of age, and a citizen of the United States
residing in the Stale of Indiana. I respectfully subsmit this declaration in support of Plaintiffs’
Unopposed Motion for Preliminary Approval of Class Action Settlement, and my request for
appointment as a Settlement Class Representative in this case. I have personal knowledge of the
facts in this Declaration and, if called as a witness, | could and would testify competently to these
facts.

2. T opencd a Visa credit-card account with Defendant JPMorgan Chase Bank, N.A.
(formerly known as Chase Bank USA, N.A.) (“Chase”) in or about the year 2017.

3. in or about December 2017, I began using my Chase credit card to purchase
eryptocurrencics. At first, my cryptocurrency purchases were charged to my credit-card account
as ordinary “Purchase” transactions, within the meaning of my Chase cardholder agreement.

a. However, after January 22, 2018, T made additional purchases of cryptocurrencies
using my Chase credit card. ‘hese additional transactions were unexpectedly charged to my
credit-card account as “Cash Advance” transactions, without poor notice to me. Had I known that
my latest cryptocurency purchases would be deemed Cash Advances, | would not have used by
Chase credit card to make those additional purchases,

5. I contacted Finkelstein & Krimsk LLP, and subsequently joined this lawsuit in
August 2018, to challenge the Cash Advance charges that (1 believe) were wronglully assessed
against me and other Chase cardholders who used their credit cards to buy eryplocurrencies.

6. I have decided to act as a named Plaintiff in this case, as well as a Class

Representative if the Court appoints me to serve in this role. { understand that as a Class
=; Gasend:18-cv-03155-KPF Documenté64 Filed 05/26/2Gi2Rage3 of 5

i=

Representative, it is my job to represent the best interests of all of the proposed Class Members in
this casc. lam seeking Court appointment as a Class Representative for the following group of
proposed Class Members: all current and former Chase credit-card accountholders im the United
Slates to whom Chase charged Cash Advance Fees and/or Cash Advance Interest for
Cryplocarrency Transactions made with their Chase consumer credit card during the Class Period.

a To the best of my knowledge and belief, I have no conflicts of interest with other
Class Members in this case. I understand that as a Class Representative, | am only entitled to
receive the same proportional share as other Class Members in any financial recovery from Chase.

&. Throughout the past ive years, | believe 1 have fulfilled my duties to zealously but
reasonably prosecute this casc on behalf of myself and other Class Members, Before filing uy
complaint in this case, T spent hours assisting and conferring with my counsel, by phone and in
writing. T conferred with Class Counsel regarding their investigation and research concerning my
claums and those of other Class Members. 1 conferred with my coupsel at the outset regarding
sone of the risks of initiating this litigation. [ reviewed and approved the Tirst Amended Class
Action Complaint, before filing it with the Court.

4). After filing my complaint, [ remained in regular contact with Class Counsel about
the status of the case and ongoing developments in the litigation and settlement processes, Those
consultations included discussing stvalegic issues, scheduling issues, as well as the potential
suengths and weakucsses of my claims.

10. Following the motion to dismiss phase, I also conferred with my counsel regarding
discovery matters, and the passibility of resolving the case through settlement. Throughout the

settlement process, { have remained and will coatinuc to remain informed about settlement
negotiations and proceedings in an effort to protect and advance the interests of other Class
Members.

li. 1 understand that the Settlement, if approved by this Court, will provide a
$2,500,000.00 common fund for Class menibers. I understand the possibility that | and other Class
Members could theoretically win more than that 7f we were to win at future stages of this litigation
and also prevail at trial, However, | also understand the possibility that [ and other Class Members
could Jose on the merits of our claims, and recover $0 if we were to lose at later stages of litigation
orinal, | understand that any tial or appeal(s) rclating to Uhis case would likely delay any potential
financial recovery for Class Members by months or even years, Accordingly, im light of all of the

potential risks, delays and expenses of procceding to and through a final judgment in this case, I

helieve that the substantial, automatic, and near-term cash recovery provided by this Settlement

iairly and reasonably compensates Class Members for our alleged damages in this case.

12. In advance of any {mal Court approval of this Settlement, T and my counsel will
respectfully request that the Court grant me and the two other named Plaintiffs a Service Award
of up to 47,000 each for our time, efforts and risks that we took to sue Chase and seek justice on
behalf of consumers like ourselves. [understand that the Court has independent discretion to grant
or deny our requests for Service Awards.

13. T understand that my counsel will seek Court approval for an award of their
attorneys” fees and expenses of totaling up to 33% of the common fund paid by Chase, and that
any substantial portion of such fees and expenses that are not approved by the Court will be
distributed to Class Members as an additional benefit. My support for this Settlement is not

conditioned upon me or my counsel heing awarded the respective dollar amounts we seek,
NAY-2e-2Hen He: agent 18-cv-03155-KPF Déelinent64 Filed 05/26/26" Pages of 5 Pase'66

T declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct,

. . wo — .
Executed this day of Mayé--4~, 2020, in Lawrenceburg, Indiana.

 

5,

Ryda Hilton
